 

Exhibit 10.2

 

Notice of Grant of Nonstatutory Stock Option  

Enanta Pharmaceuticals, Inc. ID: 04-3205099

500 Arsenal Street

Watertown, MA 02472

 

 

[Name]

 

[Address]

 

Option Number:

 

Plan: 2019 Equity Incentive Plan

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Effective ________________, you (the Optionholder) have been granted a
Nonstatutory Stock Option (this Option) to buy ____________ shares of Enanta
Pharmaceuticals, Inc. (the Company) Common Stock at an exercise price of $______
per share (the Option Price).

The total exercise price of this Option is $_________.

This Option will become exercisable, or vest, in accordance with the Vesting
Types shown below, and will expire on the Expiration Date shown below

SharesVesting TypeFull VestingExpiration Date

This Option shall not be treated as an Incentive Stock Option under Section 422
of the Internal Revenue Code of 1986, as amended. This notice, together with the
accompanying Enanta Pharmaceuticals, Inc. 2019 Equity Incentive Plan
Nonstatutory Stock Option Terms and Conditions (the Terms and Conditions), as
well as the Enanta Pharmaceuticals, Inc. 2019 Equity Incentive Plan (the Plan)
incorporated by reference into the Terms and Conditions, constitute the entire
agreement between you and the Company regarding this Option. By your acceptance
of this offer, which you have confirmed on the Company’s electronic stock plan
system, you agree to the terms of this Option, the Terms and Conditions and the
Plan.

 

 

 

 

 

 

 

ENANTA PHARMACEUTICALS, INC.

2019 EQUITY INCENTIVE PLAN

Nonstatutory Stock Option Terms and Conditions

1.  Plan Incorporated by Reference.  The option subject to these Terms and
Conditions (the Option) is issued pursuant to the terms of the Plan and may be
amended as provided in the Plan.  Capitalized terms used and not otherwise
defined in the accompanying Notice of Grant of Nonstatutory Stock Option and
these Terms and Conditions have the meanings given to them in the Plan.  These
Terms and Conditions do not set forth all the terms and conditions of the Plan
applicable to stock options, which are incorporated herein by this
reference.  The Committee administers the Plan and its determinations regarding
the operation of the Plan are final and binding.  Copies of the Plan may be
obtained upon written request without charge from the Company.

2.  Option Price.  The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option is the Option Price set
forth in the accompanying Notice of Grant of Nonstatutory Stock Option.

3.  Exercisability Schedule.  This Option may be exercised at any time and from
time to time for the number of shares and in accordance with its exercisability,
or vesting, schedule, which is described in the accompanying Notice of Grant of
Nonstatutory Stock Option, but only for the purchase of whole shares.  This
Option may not be exercised as to any shares after the Expiration Date.

4.  Method of Exercise.  To exercise this Option, the Optionholder shall send an
instruction to exercise all or a portion of this Option via the Company’s
electronic stock plan system, specifying the number of shares with respect to
which this Option is being exercised, accompanied by payment of the Option Price
for such shares in cash, by electronic transfer, by certified check or in such
other form, if any, as the Committee may approve, including shares of Common
Stock of the Company valued at their Fair Market Value on the date of
delivery,.  Promptly following such notice, the Company will instruct the
Company’s Transfer Agent to release to the Optionholder’s account the number of
shares with respect to which this Option is being exercised, net of any shares
sold by the Optionholder if the Optionholder has selected a so-called “cashless
exercise”. The released shares will then be available to the Optionholder for
trading at the Optionholder’s discretion, subject to the Optionholder’s
obligations to pay the Company amounts for the withholding of taxes (see Section
10 below).

5.  Rights as a Stockholder or Employee.  The Optionholder shall not have any
rights in respect of shares as to which this Option has not been exercised and
payment has not been made as provided above.  The Optionholder shall not have
any rights to continued employment by the Company or its Affiliates by virtue of
the grant of this Option.

6.  Recapitalization, Mergers, Etc.  As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding Common Stock, the
Committee shall equitably adjust the number and kind of shares subject to this
Option and the exercise price hereunder or make provision for a cash
payment.  If such transaction involves a consolidation or merger of the Company
with another entity, the sale or exchange of all or substantially all of the
assets of the Company or a reorganization or liquidation of the Company, then in
lieu of the foregoing, the Committee may upon written notice to the Optionholder
provide that this Option shall terminate on a date not less than 20 days after
the date of such notice unless theretofore exercised.  In connection with such
notice, the Committee may in its discretion accelerate or waive any deferred
exercise period.

7.  Option Not Transferable.  This Option is not transferable by the
Optionholder otherwise than by will or the laws of descent and distribution, and
is exercisable, during the Optionholder’s lifetime, only by the
Optionholder.  The naming of a Designated Beneficiary does not constitute a
transfer.

8.  Exercise of Option After Termination of Employment.  If the Optionholder’s
status as an employee, director or consultant of the Company or a corporation
(or parent or subsidiary corporation of such corporation) issuing or assuming a
stock option in a transaction to which section 424(a) of the Code applies, is
terminated for any reason other than by disability (within the meaning of
section 22(e)(3) of the Code) or death, the Optionholder may exercise the rights
which were available to the Optionholder at the time of such termination only
within three months from the date of termination.  If such status is terminated
as a result of disability, such rights may be exercised within twelve months
from the date of termination.  Upon the death of the Optionholder, his or her
Designated Beneficiary shall have the right, at any time within twelve months
after the date of death, to exercise in whole or in part any rights that were
available to the Optionholder at the time of death.  Notwithstanding the
foregoing, no rights under this Option may be exercised after the Expiration
Date.

9.  Compliance with Securities Laws.  It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock

may then be listed or quoted, (b) that either (i) a registration statement under
the Securities Act of 1933 with respect to the shares shall be in effect, or
(ii) in the opinion of counsel for the Company, the proposed purchase shall be
exempt from registration under that Act and the Optionholder shall have made
such undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both.  The shares purchased under this Option may may be subject to such stop
transfer restrictions as counsel for the Company shall consider necessary to
comply with any applicable law.

10.  Payment of Taxes.  The Optionholder shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option.  The Committee may,
in its discretion, require any other Federal or state taxes imposed on the sale
of the shares to be paid by the Optionholder.  In the Committee’s discretion,
such tax obligations may be paid in whole or in part in shares of Common Stock,
including shares retained from the exercise of this Option, valued at their Fair
Market Value on the date of delivery.  The Company may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind otherwise
due to the Optionholder.

 

 